Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.1 Page 1 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MELVA COIN,
Plaintiff,
Vv.

SEDGEWICK CLAIMS MANAGEMENT
SERVICES, INC.,

Defendant.

 

THE MASTROMARCO FIRM
VICTOR J. MASTROMARCO, JR. (P34564)
KEVIN J. KELLY (P74546)
Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414
vmastromar@aol.com
kkelly615@gmail.com
/

Case No. 18-
Hon.

PLAINTIFF’S ORIGINAL COMPLAINT
& DEMAND FOR TRIAL BY JURY

NOW COMES Plaintiff, MELVA COIN, by and through her attorneys,

THE MASTROMARCO FIRM, and hereby complains against the Defendant,

SEDGEWICK CLAIMS MANAGEMENT SERVICES, INC., stating more fully

as follows:

|

THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.2 Page 2 of 12

COMMON ALLEGATIONS

1. That Plaintiff is a resident of the County of Oakland, State of
Michigan and domiciled in the State of Michigan.

2. That Defendant is a foreign profit corporation authorized to conduct
business in the State of Michigan and doing business in the County of Oakland,
State of Michigan and is domiciled in the State of Tennessee.

3. That the amount in controversy exceeds the sum of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00), exclusive of costs, interest, and attorney
fees.

4, That this Honorable Court has federal question jurisdiction over
Plaintiff's claims pursuant to 29 U.S.C. § 1331.

5. That on or about May 2, 2011, Defendant hired Plaintiff.

6. That at all times pertinent hereto, Plaintiff worked as a Family
Medical Leave examiner and then promoted to Short Term Disability examiner
2011 in Defendant’s Southfield office.

7. That on or about January 9, 2015 the Plaintiff suffered serious injuries
as a result of an automobile accident.

8. That as a result, Plaintiff went on FMLA leave.

9. That the Plaintiff returned to work on August 3, 2015.

10. That subsequent thereto, Plaintiff was involved in another automobile

2
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.3 Page 3 of 12

accident and again had to go on FMLA leave.

11. That the second accident occurred on July 24, 2017 and required
Plaintiff to be off work from August 21, 2017 through January 7, 2018.

12. That subsequent thereto, Plaintiff was involved in a third automobile
accident on September 1, 2018.

13. Asaresult of this accident the Plaintiff again reinjured herself.

14. She was informed at that time that because of the number of hours she
had worked, she was no longer eligible at that time for Family Medical Leave (See
Exhibit 1, letter from Sedgwick).

15. That subsequent thereto, Plaintiff applied for and was approved for
short term disability (STD) on 9/4/2018 through and including 10/18/2018 which
was then extended to January 1, 2019.

16. That during this period of leave, Plaintiff applied for an
accommodation under the American Disability Act (ADA) on 10/25/2018.

17. That Plaintiff requested an accommodation to be able to work from
home due to her disability, and because of the fact that her job only required her to
work at a computer to perform the essential aspects of that job.

18. That, in fact, certain individuals were actually working from home
and were being allowed to do so at the time the request was made by Plaintiff.

19. That, further, all of these individuals were similarly situated to the

2
2

THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.4 Page 4 of 12

Plaintiff in their job duties.

20. That, in fact, the Plaintiff's coworker Sophie Gear was not disabled
and was allowed to work at home and perform the identical job as that performed
by the Plaintiff.

21. That Plaintiff was notified on 11/13/2018 that “Sedgewick has
determined that your request for an accommodation cannot be provided because
Sedgewick cannot accommodate you without undue business hardship. Therefore,
Sedgewick has not approved your request for a work place accommodation, and
this request will be closed.” In a subsequent letter dated 11/13/2018 Sedgewick
notes “Accomodated (sic) Denied’ and signed by the same ‘Accomadation
Specialist’ Lashanda Burden (See exhibits 2 and 3).

22. That subsequent thereto, Plaintiff's position was terminated as of
November 28, 2018.

23. That Plaintiff was terminated because of her disability, and
Defendant’s refusal to accommodate her reasonable request for accommodation.

24. That Defendant’s actions also constitute retaliation in violation of the
Americans with Disability Act and the Michigan Handicapper Civil Rights Act.

25. That Plaintiff has obtained a Right to Sue Letter from the United
States Equal Employment Opportunity Commission (See Exhibit 4).

26. That this Honorable Court has Subject Matter Jurisdiction of this

4
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.5 Page 5 of 12

cause pursuant to 42 USC 12112 (B)(5)(A) and (B) which is the provision of the
ADA based on Discrimination due to disability and as such creates a Federal
Question upon which this claim is partly based.

27. That Defendant did violate 42 USC 12112 (B)(5)(A) and (B).

28. That pursuant to 42 U.S.C. §12117 and 42 U.S.C. §2000e-5, Plaintiff
hereby makes a claim for the following elements of damages directly and
proximately caused by Defendant’s unlawful actions:

(a) Any and all back pay;

(b) Any other equitable relief as the Court deems appropriate; and

(c) Reasonable attorney fees and expert fees as part of the costs of
this action.

29. That pursuant to 42 U.S.C. § 1981a, Plaintiff hereby claims punitive
and compensatory damages.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in her favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.

5
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.6 Page 6 of 12

COUNT I - DISABILITY DISCRIMINATION
OF THE AMERICANS WITH DISABILITIES ACT

30. That Plaintiff hereby incorporates by reference the allegations
contained in paragraphs 1 through 29 of her Common Allegations, word for word
and paragraph for paragraph, as if fully restated herein.

31. That the Americans with Disabilities Act provides:

No covered entity shall discriminate against a qualified individual on
the basis of disability in regard to job application procedures, the
hiring, advancement, or discharge of employees, employee
compensation, job training, and other terms, conditions, and privileges
of employment.

42 U.S.C. § 12112(a).

32. That at all times material hereto, Defendant was a “covered entity”
and “employer” as defined by the Act. 42 U.S.C. §12111(2), (5).

33. That the Act defines “discriminate against a qualified individual on
the basis of disability” to include:

[NJot making reasonable accommodations to the known physical or
mental limitations of an otherwise qualified individual with a disability
who is an applicant or employee, unless such covered entity can
demonstrate that the accommodation would impose an undue hardship
on the operation of the business of such covered entity; or denying
employment opportunities to a job applicant or employee who is an
otherwise qualified individual with a disability, if such denial is based
on the need of such covered entity to make reasonable accommodation
to the physical or mental impairments of the employee of the employee
or application.

42 USC § 12112(B)(5).

6
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.7 Page 7 of 12

34. That at all times material hereto, Plaintiff was qualified for the
position she held.

35. That Defendant subjected Plaintiff to adverse employment actions by
denying her reasonable accommodation request and terminating her employment.

36. That Defendant’s denial of Plaintiff's accommodation request and
termination of her employment occurred under circumstances that raise a
reasonable inference that her disability was a determining factor in the decisions.

37. That Defendant’s proffered reasons for Plaintiff's termination either
directly evidence its discrimination and/or are pretextual in nature.

38. That Defendant’s actions constitute disability discrimination in
violation of the Americans with Disabilities Civil Rights Act.

39. That pursuant to 42 U.S.C. § 12117 and 42 U.S.C. § 2000e-5, Plaintiff
hereby makes a claim for the following elements of damages directly and
proximately caused by Defendant’s unlawful actions:

(a) Any and all back pay;
(b) Any other equitable relief as the Court deems appropriate; and

(c) Reasonable attorney fees and expert fees as part of the costs of
this action.

40. That pursuant to 42 U.S.C. §1981a, Plaintiff hereby claims punitive and
compensatory damages.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court

7
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.8 Page 8 of 12

enter judgment in his favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney
fees along with any and all legal and/or equitable relief this Court deems just.

COUNT II — DISABILITY DISCRIMINATION IN VIOLATION OF
THE PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

41. That Plaintiff hereby incorporates by reference the allegations
contained in paragraphs | through 29 of her Common Allegations and paragraphs
30 through 40 of Count I, word for word and paragraph for paragraph, as if fully
restated herein.

42. That the Persons with Disabilities Civil Rights Act declares that the
opportunity to obtain employment without discrimination because of a disability to
be a civil right. MCL 37.1102(1).

43. That at all times material hereto, Plaintiff had a medical condition that
satisfied the definition of a “disability” as set forth in the Act. MCL 37.1103(d).

44. That at all times material hereto, Plaintiff had a medical condition that
substantially limited one (1) or more major life activities and was unrelated to
Plaintiff's ability to perform the duties of her job. MCL 37.1103(d)(z)(A).

45. That at all times material hereto, with or without accommodation,
Plaintiff's disability did not prevent Plaintiff from performing the duties of her
position. MCL 37.1103().

46. That at all times material hereto, Defendant regarded Plaintiff as

8
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.9 Page 9 of 12

having a medical condition that substantially limited one (1) or more major life
activities and was unrelated to Plaintiff's ability to perform the duties of her job.
MCL 37.1103(d)(iiz).

47. That Defendant discriminated against Plaintiff in one or more of the
ways prohibited by the Act.

48. That the Act prohibits an employer from discharging or otherwise
discriminating against an individuals with respect to compensation or the terms,
conditions, or privileges of employment, because of a disability that is unrelated to
the individual’s ability to perform the duties of a particular job. MCL
37.1202(1)(b).

49. That Defendant took adverse employment action against Plaintiff by
denying her reasonable accommodation request and terminating her employment.

50. That Defendant terminated Plaintiffs employment because of her
disability.

51. That alternatively, the reasons proffered for denial of Plaintiffs
accommodation request and for her termination are not based in fact, did not
actually motivate the decision to discharge, and/or were too insignificant to
warrant the action.

52. That Defendant’s actions constitute disability discrimination in

violation of the Persons with Disabilities Civil Rights Act.

9
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.10 Page 10 of 12

53. That as a direct and proximate result of Defendant’s unlawful actions,
Plaintiff has suffered and will continue to suffer economic damages, including, but
not limited to, lost wages, back pay, front pay, raises, bonuses, promotions, health,
dental, vision, and/or life insurance benefits, disability benefits, investment
opportunities, pension and/or retirement benefits, employer contributions, and any
and all other compensation and fringe benefits lost to Plaintiff along with an
additional sum to offset any negative tax consequences incurred as a result of
recovery.

54. That as a direct and proximate result of Defendant’s unlawful actions,
Plaintiff has suffered and will continue to suffer noneconomic damages, including,
but not limited to, emotional distress, mental anguish, shock, fright, humiliation,
embarrassment, nervousness, depression, anxiety, disruption of lifestyle, and denial
of social pleasures.

55. That Plaintiff hereby claims reasonable attorney fees pursuant to MCL
37.1606.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
enter judgment in his favor in an amount in excess of SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.

10
THE MASTROMARCO FIRM | 1024. N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.11 Page 11 of 12

 

Respectfully submitted,

THE MASTROMARCO FIRM
Dated: May 9, 2019 By: /s/ Victor J. Mastromarco, Jr.

VICTOR J. MASTROMARCO, JR.

(P34564)

Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414
vmastromar@aol.com

 

11
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 3:19-cv-11388-RHC-APP ECF No.1 filed 05/09/19 PagelD.12 Page 12 of 12

RELIANCE ON DEMAND FOR TRIAL BY JURY
NOW COMES Plaintiff, MELVA COIN, by and through her attorneys, THE
MASTROMARCO FIRM, and hereby relies upon her demand for trial by jury on
all of the above issues, unless otherwise expressly waived.

Respectfully submitted,
THE MASTROMARCO FIRM

Dated: May 9, 2019 By: /s/ Victor J. Mastromarco, Jr.
VICTOR J. MASTROMARCO, JR. (P34564)
Attorneys for Plaintiff
1204 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414
vmastromar@aol.com

 

12
THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
